DETAILED ACTION
This action is in response to the Amendment dated 22 February 2021.  Claims 1, 5, 7, 8, 10, 12-16, 18, 20 and 22-25 are amended.  Claim 21 has been cancelled.  No claims have been added.  Claims 1-3, 5-8, 10, 12-16 and 18, 20, and 22-25 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowable.
Claims 8 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
Based on applicant’s amendment, the 35 U.S.C. 112(b)/second paragraph rejection of claim 5 is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 10, 12, 13, 18, 20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Coddington (US 2010/0283743 A1) in view of Tsurumi et al. (US 2012/0057794 A1) and further in view of Thorn (US 2009/0164896 A1).

As for independent claim 5, Coddington teaches a method comprising:
displaying, by a display device and based on the first distance range, a first content item in a first format [(e.g. see Coddington paragraphs 0003, 0021, 0030 ”computing device comprising a touch-sensitive display … A first content viewing mode 304 illustrates a scrollable list of e-mail messages … a first set of content may specify one or more parameters for each item, such as an amount of included text, a display format or arrangement, a zoom level for a photograph, a size and/or location of a graphical element, etc.”].
displaying, by the display device, the first content item and the second content item in the second format [(e.g. see Coddington paragraphs 0021, 0030 and Fig. 3 numeral 306) ”Responsive to detection of a dynamic multi-touch gesture, the code is executable to display a second content viewing mode 306 displaying a second set of content having a different amount of text than the first set of content … The scrollable list 118 displayed in the first content viewing mode includes a first set of content for each of the items in the scrollable list 118 (e.g., first set of content 128 for first item 120, first set of content 130 for second item 122, first set of content 132 for third item 124, first set of content 134 for fourth item 126). As will be described in detail herein, a first set of content may specify one or more parameters for each item, such as an amount of included text, a display format or arrangement, a zoom level for a photograph, a size and/or location of a graphical element, etc.”].

Coddington does not specifically teach receiving, at a device, a first voice input, determining, by the device and based on the first voice input, image data representing an image captured by an image capture device, determining, by the device, that the face is represented in the image data, receiving, by the device, a second voice input, determining, by the device and based on an intensity of the second voice input, a second distance range, a second format based on the second distance range, wherein the second format is different than the first format.  However, in the same field of invention, Tsurumi teaches:
receiving, at a device, a first voice input [(e.g. see Tsurumi paragraphs 0076, 0080) ”the image processing device 100 includes … a voice acquisition unit 120 … The voice acquisition unit 120 acquires a voice uttered by the user as an input voice. The acquisition of a voice with the voice acquisition unit 120 can be performed by, for example, receiving a voice signal transmitted from the terminal device 105 that the user is holding. Alternatively, a microphone can be disposed around the screen 107. In the latter case, the voice acquisition unit 120 acquires an input voice via the microphone disposed”].
determining, by the device and based on the first voice input, image data representing an image captured by an image capture device [(e.g. see Tsurumi paragraphs 0088-0090) ”the voice recognition unit 138 can, for ].
determining, by the device, that the face is represented in the image data [(e.g. see Tsurumi paragraphs 0082, 0115) ”use the size of a face area of each user as a parameter corresponding to the distance of each user from the imaging device 104”].
receiving, by the device, a second voice input [(e.g. see Tsurumi paragraphs 0076, 0080) ”the image processing device 100 includes … a voice acquisition unit 120 … The voice acquisition unit 120 acquires a voice uttered by the user as an input voice. The acquisition of a voice with the voice acquisition unit 120 can be performed by, for example, receiving a voice signal transmitted from the terminal device 105 that the user is holding. Alternatively, a microphone can be disposed around the screen 107. In the latter case, the voice acquisition unit 120 acquires an input voice via the microphone disposed”].
determining, by the device and based on an intensity of the second voice input, a second distance range [(e.g. see Tsurumi paragraph 0132) ”parameter ].
a second format based on the second distance range, wherein the second format is different than the first format [(e.g. see Tsurumi paragraphs 0013, 0072, 0115) ”The output image generation unit may determine a display size of the display information associated with each user in accordance with the distance of each user from the imaging device … The size 185 represents the size of the display object. In the example of FIG. 5, the size of the display object is represented by the magnification (%) of a default size. The output image generation unit 170, for example, determines the size of a display object for displaying the display information associated with each user in accordance with the distance of each user from the imaging device 104. In this embodiment, the output image generation unit 170 can, instead of measuring the distance of each user from the imaging device 104, use the size of a face area of each user as a parameter corresponding to the distance of each user from the imaging device 104. The size of a face area can be represented by, for example, the number of pixels recognized as belonging to the face area ]. 
Therefore, considering the teachings of Coddington and Tsurumi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add receiving, at a device, a first voice input, determining, by the device and based on the first voice input, image data representing an image captured by an image capture device, determining, by the device, that the face is represented in the image data, receiving, by the device, a second voice input, determining, by the device and based on an intensity of the second voice input, a second distance range, a second format based on the second distance range, wherein the second format is different than the first format, as taught by Tsurumi, to the teachings of Coddington because it allows, in a circumstance where pieces of information are crowded on the display, for the information to be presented in a more understandable way (e.g. see Tsurumi paragraph 0024).

Coddington and Tsurumi do not specifically teach determining, by the device, that the face is located within a first distance range from the device or based on the first distance range … a first format.  However, in the same field of invention, Thorn teaches:
determining, by the device, that the face is located within a first distance range from the device [(e.g. see Thorn paragraph 0041 and Fig. 3) ”triangle 24 may be formed by connecting the locations of the eyes 20 and tip of the nose 22. Using a known focal length for the imaging device 16, the size of the triangle 24 may be indicative of how far the user is located from the display 14. For instance, a relatively large triangle 24 would indicate that the user is close to the display 14 and a small triangle 24 would indicate that the user is far away from the display 14. In one embodiment, an estimated distance may be calculated. In another embodiment, the size of the triangle 24 may be compared against a threshold. If the size of the triangle 24 is larger than the threshold, the display management function 12 may present content for a close proximity user and, if the size of the triangle 24 is smaller than the threshold, the display management function 12 may present content for a distant proximity user. Multiple thresholds may be used to provide multiple corresponding content display techniques based on a range of possible distances of the user to the display”
based on the first distance range … a first format [(e.g. see Thorn paragraphs 0041, 0049 and Figs. 4 and 5) ”Multiple thresholds may be used to provide multiple corresponding content display techniques based on a range of possible distances of the user to the display. In this approach, changes to the display based on distance of the user to the display may be made in stepped increments as the distance surpasses or falls below a threshold … Once a distance determination has been made, the display management function 12 may control the size of the content that is displayed on the display in a manner that is appropriate for the distance to facilitate clear viewing of the content by the user. In one embodiment, a database (e.g., a look-up table) may be constructed that contains content size information for various distances. For each distance, the size information may include fonts and/or point sizes that may be appropriate for the distance, scaling or magnification values that may be appropriate for the distance, layout and/or visual object spacing data that may be appropriate for the distance, icon size that may be appropriate for the distance, and so forth”].
Therefore, considering the teachings of Coddington, Tsurumi and Thorn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add determining, by the device, that the face is located within a first 

As for dependent claim 6, Coddington, Tsurumi and Thorn teach the method as described in claim 5 and Coddington further teaches:
wherein the display is integral to the device [(e.g. see Coddington paragraph 0003) ”computing device comprising a touch-sensitive display forming a surface of the hand-held mobile computing device configured to receive touch input”].

As for dependent claim 10, Coddington, Tsurumi and Thorn teach the method as described in claim 5 and Coddington further teaches:
determining a first spacing associated with the first format [(e.g. see Coddington paragraph 0021 and Fig. 3 numeral 304) ”As will be described in detail herein, a first set of content may specify one or more parameters for each item, such as an amount of included text, a display format or arrangement, a zoom level for a photograph, a size and/or location of a graphical element, etc”
determining a second spacing associated with the second format, wherein the second spacing is less than the first spacing [(e.g. see Coddington paragraphs 0021, 0030, 0031 and Fig. 3 numeral 306) ”As will be described in detail herein, a first set of content may specify one or more parameters for each item, such as an amount of included text, a display format or arrangement, a zoom level for a photograph, a size and/or location of a graphical element, etc … Responsive to detection of a dynamic multi-touch gesture, the code is executable to display a second content viewing mode 306 displaying a second set of content having a different amount of text than the first set of content … Accordingly, a greater number of e-mail messages may be viewable on the touch-sensitive display when displayed in the second content viewing mode 306 compared to when displayed in the first content viewing mode 304 due to the lesser amount of text displayed for each e-mail message”].

As for dependent claim 12, Coddington, Tsurumi and Thorn teach the method as described in claim 5 and Coddington further teaches:
detecting a first touch input at a location on a display, determining that a third item is associated with the location [(e.g. see Coddington paragraph 0020 and Fig. 4 numeral 400) ”The use of the term "scrollable list" is used herein to describe a list of displayable items that ].
determining supplemental information associated with the third item, displaying the supplemental information wherein the supplemental information is displayed with the third item on the display [(e.g. see Coddington paragraph 0035 and Fig. 4) ”depicting a stretch gesture performed over the scrollable list while the graphical user interface is displaying the scrollable list in the first content viewing mode 304. Upon detection of the stretch gesture, the code may be executable to change to display a third content viewing mode 400. The third content viewing mode 400 may include a third set of content for each of the items, such as a sender, a recipient, a subject, a date, and a content of the e-mail message. That is, the third set of content may include a greater amount of text than the first set of content (or the second set of content depicted in FIG. 3) when a stretch gesture is detected over a scrollable list displayed in the first content viewing mode 304”].

As for independent claim 13, Coddington, Tsurumi and Thorn teach a device.  Claim 13 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 18, Coddington, Tsurumi and Thorn teach the device as described in claim 13; further, claim 18 discloses substantially the same limitations as claim 10.  Therefore, it is rejected with the same rational as claim 10.

As for dependent claim 20, Coddington, Tsurumi and Thorn teach the device as described in claim 13; further, claim 20 discloses substantially the same limitations as claim 12.  Therefore, it is rejected with the same rational as claim 12.

As for dependent claim 21, Coddington, Tsurumi and Thorn teach the method as described in claim 5, and Coddington further teaches:
wherein the first item and the second item are displayed in a same format [(e.g. see Coddington paragraphs 0021, 0030, 0031 and Fig. 3) ”a first set of content may specify one or more parameters for each item, such as an amount of included text, a display format or arrangement, a zoom level for a photograph, a size and/or location of a graphical element, etc. … Responsive to detection of a dynamic multi-touch gesture, the code is executable to display a second content viewing mode 306 displaying a second set of content having a different ].  Examiner notes that, as depicted in Fig. 3, item “From: User 2” and item “From: User 5” appear together as the same format in both numeral 304 and 306.

As for dependent claim 22, Coddington, Tsurumi and Thorn teach the method as described in claim 5 and Coddington further teaches:
displaying, based on the first distance range, the first content item and a third content item using a first spacing between the first content item and the third content item [(e.g. see Coddington paragraph 0021 and Fig. 3 numeral 304 and Fig. 6) ”As will be described in detail herein, a first set of content may specify one or more parameters for each item, such as an amount of included text, a display format or arrangement, a zoom level for a photograph, a size and/or location of a graphical element, etc”].
displaying, based on the second distance range, the second content item and a fourth content item, wherein the second content item and the fourth content item are displayed using a second spacing between the second content item and the fourth content item, wherein the second spacing is less than the first spacing  ”As will be described in detail herein, a first set of content may specify one or more parameters for each item, such as an amount of included text, a display format or arrangement, a zoom level for a photograph, a size and/or location of a graphical element, etc … In this example, the second set of content includes a sender (e.g., User #2) and a recipient (e.g., User #1) for each e-mail message. Thus, if the dynamic multi-touch gesture is a pinch gesture, the second set of content may comprise a lesser amount of text for each e-mail message than the first set of content. Further, the first set of content and the second set of content may be displayed at a same zoom setting, or at different zoom settings, in various embodiments. Accordingly, a greater number of e-mail messages may be viewable on the touch-sensitive display when displayed in the second content viewing mode 306 compared to when displayed in the first content viewing mode 304 due to the lesser amount of text displayed for each e-mail message”].
The motivation to combine is the same as that used for claim 5.

As for dependent claim 23, Coddington, Tsurumi and Thorn teach the device as described in claim 13; further, claim 23 discloses substantially the same limitations as claim 22.  Therefore, it is rejected with the same rational as claim 22.

As for dependent claim 24, Coddington, Tsurumi and Thorn teach the method as described in claim 5, but Coddington and Tsurumi do not specifically teach determining a region of interest (“ROI”) associated with the face, determining a ratio of the field of vision as compared to the ROI, or wherein determining the face is located within the first distance range based on the ratio.  However, Thorn teaches:
determining a region of interest (“ROI”) associated with the face [(e.g. see Thorn paragraph 0041 and Fig. 3) ”FIG. 3 schematically represents the face 18 of the user that has been detected by the presence of these features. In one embodiment, a triangle 24 may be formed by connecting the locations of the eyes 20 and tip of the nose 22”].
determining a ratio of the field of vision as compared to the ROI [(e.g. see Thorn paragraph 0041) ”Using a known focal length for the imaging device 16, the size of the triangle 24 may be indicative of how far the user is located from the display 14. For instance, a relatively large triangle 24 would indicate that the user is close to the display 14 and a small triangle 24 would indicate that the user is far away from the display 14”].
wherein determining the face is located within the first distance range based on the ratio [(e.g. see Thorn paragraph 0041) ”In one embodiment, an estimated distance may be calculated. In another ].
The motivation to combine is the same as that used for claim 5.

As for dependent claim 25, Coddington, Tsurumi and Thorn teach the device as described in claim 13; further, claim 25 discloses substantially the same limitations as claim 24.  Therefore, it is rejected with the same rational as claim 24.

Claims 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Coddington (US 2010/0283743 A1) in view of Tsurumi et al. (US 2012/0057794 A1) and further in view of Thorn (US 2009/0164896 A1), as applied to claim 5 above, and further in view of Chen et al. (US 2017/0090560 A1).

claim 7, Coddington, Tsurumi and Thorn teach the method as described in claim 5, but Coddington does not specifically teach further comprising: generating, based on the first voice input, audio data representing an utterance, sending the audio data and the first distance range to a remote device, receiving, from the remote device, display data for the first content item.  However, Tsurumi teaches:
further comprising: generating, based on the first voice input, audio data representing an utterance [(e.g. see Tsurumi paragraphs 0076, 0080, 0086) ”the image processing device 100 includes … a voice acquisition unit 120 … The voice acquisition unit 120 acquires a voice uttered by the user as an input voice. The acquisition of a voice with the voice acquisition unit 120 can be performed by, for example, receiving a voice signal transmitted from the terminal device 105 that the user is holding. Alternatively, a microphone can be disposed around the screen 107. In the latter case, the voice acquisition unit 120 acquires an input voice via the microphone disposed … The voice recognition unit 138 applies a known voice recognition method to an input voice input from the voice acquisition unit 120, and extracts a speech uttered by the user as text data (hereinafter referred to as "speech data")”].
sending the audio data to a remote device [(e.g. see Tsurumi paragraphs 0066, 0087) ”The image processing device 100 is connected to the database 102 … Then, the voice recognition unit 138 ].
receiving, from the remote device, display data for the first content item [(e.g. see Tsurumi paragraphs 0092, 0093) ”The information acquisition unit 150 acquires display information to be displayed in association with each user recognized … The information acquisition unit 150 acquires the attribute information of a user from, for example, the database 102”].

Coddington, Tsurumi and Thorn do not specifically teach [sending] the first distance range to a remote device.  However, in the same field of invention, Chen teaches:
[sending] the first distance range to a remote device [(e.g. see Chen paragraphs 0020, 0021) ”user tracking module 124 that runs on, or in conjunction with, the room server 118 performs user tracking. In some implementations the user tracking module 124 can also perform user recognition. Hence, at any time instance, the tracking module 124 can output the number of people (e.g., mobile device users) in the scene, possibly the identity of each person, the hand positions of each person relative to the display, and so forth, to the room ].
Therefore, considering the teachings of Coddington, Tsurumi, Thorn and Chen, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add [sending] the first distance range to a remote device, as taught by Chen, to the teachings of Coddington, Tsurumi and Thorn and because it allows the system to always know where the user is located with respect to a display (e.g. see Chen paragraph 0020).

As for dependent claim 15, Coddington, Tsurumi and Thorn teach the device as described in claim 13; further, claim 15 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

As for dependent claim 16, Coddington, Tsurumi and Thorn teach the device as described in claim 13; further, claim 16 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

Response to Arguments
Applicant's arguments, filed 22 February 2021, have been fully considered but they are not persuasive.

Applicant argues that [“Thorn fails to teach or suggest the display of an additional content item when the distance between the user and the display is changed” (Page 13).].

Examiner respectfully disagrees.  Tsurumi teaches displaying a first content item and a second content item in a second format based on the second distance range, wherein the second format is different than the first format in paragraphs 0013, 0072, 0106, 0115 and Figs. 2, 6A of Tsurumi’s disclosure [“The output image generation unit may determine a display size of the display information associated with each user in accordance with the distance of each user from the imaging device … each of the display objects 12a, 12b, and 12c includes a face image, a nickname, and attribute information (e.g., hobby) of the corresponding user as the display information. Further, a display object 13a is overlaid on an area around the user Ua. The display object 13a contains a message input by the user Ua as the display information. Such display objects are overlaid on the image by the image processing device 100 as described in detail below”].  One of ordinary skill in the art, namely a software developer, would recognize that two content objects (numerals 12a, 13a) can be presented to the user whereby the format of the objects (e.g. size) is set by the distance range of the user to the device.  Thus, the combination adequately teaches applicant’s claimed limitation.  Examiner notes that there is nothing excluding the second content item from previously existing on the display in the claim or that it “appears” only because the second distance range threshold was crossed.  Applicant would need a specific in response to limitation (e.g. .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358.  The examiner can normally be reached on Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174